European strategy for the rights of the child: against "dys"crimination of children and exclusion of "dys" people (debate)
The next item is the debate on the oral question to the Commission on a European strategy for the rights of the child: against 'dys'crimination of children and exclusion of 'dys' people, by Anna Záborská, Amalia Sartori and Marie Panayotopoulos-Cassiotou, on behalf of the PPE-DE Group, Roberta Angelilli on behalf of the UEN Group, Zita Gurmai and Catherine Trautmann on behalf of the PSE Group, Adamos Adamou on behalf of the GUE/NGL Group, Hiltrud Breyer et Raül Romeva i Rueda on behalf of the Verts/ALE Group, Elizabeth Lynne on behalf of the ALDE Group, and Kathy Sinnott on behalf of the IND/DEM Group - B6-0317/2007).
(FR) Madam President, Rule 173 states that a verbatim report of the proceedings of each sitting shall be drawn up in all the official languages.
I would draw your attention to the fact that this debate on the exclusion of persons affected by 'dys' ability is not to be translated into the official languages of the European Union.
This 'tool' has quite simply been done away with in practice, even though our Rules of Procedure require it. My point of order is quite a simple one: this evening's debate has to a large extent been requested by numerous schoolchildren, parents' associations, teachers, educators and doctors in different countries.
However, the citizens who elect the Members of this House, since they will not be familiar with all the different languages used this evening, will never be able to know everything that is being said during this parliamentary debate, even though it is intended for them.
Thank you very much for your point, which of course concerns us all on what is the day of European languages. The matter is being considered and a report is being prepared that will go to the Conference of Presidents, so your point is taken.
We now continue with the debate on the oral question to the Commission on a European strategy for the rights of the child.
author. - (SK) Allow me to begin with the testimony of a young 21-year-old woman in her third year at university.
'When I was 17 my schoolmates laughed at me all year because I looked like an 11-year-old. In my report the teachers frequently asked when I would finally make up my mind to learn. Those of us with 'dys'abilities work much more than others and it's very hard to live with'. End of quote.
Society is never aware of the 10-20% of children with 'dys'abilities because they are never diagnosed. Their difficulties hinder communication, prevent normal education and unfortunately sometimes lead to mental breakdown and social exclusion. As far as we are concerned, the European Union can do what it does best, that is to say it can act as a spokesperson and highlight, in a sufficiently varied manner, a problem which in other circumstances might remain taboo and hidden away. Europe provides an opportunity to identify good ideas and the tried and tested practices of organisations and governments, as referred to in Written Declaration 64/2007, which is currently before the European Parliament.
A 'neuro-dys' programme already exists and the European Union funds projects that may be well suited to those affected by 'dys'abilities too, such as the Competitiveness and Innovation Framework Programme, the ICT Policy Support Programme, support for research into information and communication technology skills, the Seventh Framework Programme for Research - health, the Lifelong Learning Programme, and the Second Public Health Programme 2008-2013. These programmes are the subject of amending and supplementary proposals for the 2008 budget, which we have put forward with our fellow Members from the five political groups.
Madam President, ladies and gentlemen, in conclusion allow me to express my great admiration, respect, gratitude and encouragement to those who in their lives could have had plenty of reasons to be mothers without hope: 'des mères désespérées'. Nevertheless, none of them is giving up the fight. They are the best defenders of their children's cause, alongside the fathers where they are still part of the same family. I believe that the debate this evening will show that they will not be alone and that their problem will also become a concern of the European Parliament.
author. - (ES) Madam President, first and foremost I wish to apologise for the absence of Mrs Zita Gurmai, the author of this oral question on behalf of the Socialist Group, who cannot attend this sitting due to unforeseen circumstances, and so with your permission, Madam President, I intend to speak on behalf of Mrs Gurmai and on my own behalf, since I had also asked to speak.
My wish, Madam President, is simply to reiterate what has been said. We are talking about learning disorders that affect a substantial segment of our population. Almost 10% of Europe's children suffer from 'dys' problems: children who are usually invisible to our education systems, which all too frequently blame their academic failure on unrelated causes.
The necessary measures must be taken to prevent such 'dys'crimination, and schoolchildren must be treated in a special, timely, intensive and multidisciplinary fashion, preferably at their usual teaching centre. This requires protocols for detection and courses of action at schools.
For the first time in my country, Spain, a socialist government has introduced an education law to help pupils with specific learning difficulties. This is a major step, since in our various countries families are usually dependent on the goodwill of teachers and their willingness to make a voluntary effort with the proper training. Opting for other solutions means a substantial economic burden, which is often impossible to shoulder.
We must remember that boys and girls with these dysfunctions are intelligent, and all they need is a different way of learning. Academic success is a genuine possibility for them. All that is required is the political will to implement the right mechanisms that produce genuine solutions.
Making these pupils visible to society means having reliable statistics to allow proper decisions to be taken; it means providing access to clear and truthful information for everyone who seeks it and starting up awareness campaigns extending to all our countries. Making them visible to our education systems also means that, in addition to providing treatment in good time for all children affected in the early years of school, we must take account of their needs when designing syllabuses at each and every level of education. A number of universities are now using examinations and tests adapted to university students with this kind of problem.
Community-financed education programmes such as e-learning or life-long learning must also be designed with 'dys' people in mind. Ladies and gentlemen, we must tackle the needs of this sector of the population. We cannot continue to turn our backs on a disorder that affects over 3 million Europeans.
author. - (DE) Madam President, I am pleased, too, that this important topic - the increase in dyslexia - is being discussed here this evening. It is certainly the first time that we have talked about this issue, but it should not be the last. I want the Commission to do everything possible to drive this issue forward. We are not starting from zero.
There are already programmes, there are already initiatives, in many Member States. It is important, in my view, not to talk about dyslexia as an illness or a disability, for that is incorrect. It has already been mentioned that many children with dyslexia are actually highly intelligent. We know that these children are quicker at thinking than in their motor skills.
The first step that we need to take, therefore - and this is my urgent request to the Commissioner - is to obtain an overview of what has already been done in the field of research and the programmes and initiatives which already exist at European level, and then pull all this information together.
I think it is important not to confuse dyslexia with ADS. It would be disastrous to lump the two together. We know that ADS is closely connected to excessive television consumption and over-stimulation. On the issue of dyslexia, we should also consider how we can introduce children to books and reading early on. We know that children who read a lot and have easy access to books are less susceptible to dyslexia. This might be one way of curbing the alarming rise in dyslexia.
We urge the Commission to compile an overview of the diversity and the different approaches which exist in Europe. Another option would be to hold a conference to bring together all these people and their different experiences in this area. We know that children are our future and knowledge is our most important resource in Europe, so we need to do our utmost here.
author. - Madam President, it is estimated that there are approximately 49 million people with some form of 'dys'ability within the EU. As many as 10% of children are affected by a 'dys'-type disability such as dysphasia, dyspraxia, dyslexia, dyscalculia, or attention-deficit disorder.
Take the case of Sean in the UK. The teachers' report described him as stupid, awkward, disruptive and over-emotional. Because of his problem, he was marginalised and bullied by fellow pupils and teachers did very little to intervene.
Sean's parents were eventually forced to withdraw him from school after he arrived home badly beaten and bloodied, but the local education authority refused to provide tutoring or assistance, so education was left to his parents, one of whom was forced to give up work. Thankfully, a local support group was at hand and offered help to Sean and his parents. Other children in the UK and some other Member States are not so lucky.
We must exchange best practice across the EU, and this is where the Council and the Commission have an important role to play. Information must be made more available. Steps must be taken to spot, screen, diagnose and treat these disorders at an early stage. Structures must be adapted to integrate young people with disabilities into the world of work, and it is important that a European charter for people with 'dys' problems is drawn up.
It is also vital that research under the seventh Framework Programme is increased. There is no point in paying lip-service to disabled people's rights. We have to continue to fight to ensure that individuals like Sean are treated equally and given the help and support they deserve.
author. - Madam President, there are millions, literally millions, of children who are not considered disabled but who struggle with a significant and disabling condition in the area of learning, movement and communication.
Although the number of children diagnosed with dyslexia, dysphasia, dyscalculation, dyspraxia and similar specific disorders is increasingly dramatically - dyslexia alone is estimated to affect 10% of children in the US - many, if not the majority, of children affected in Europe still remain undiagnosed and therefore largely unhelped.
Often, when parents express concern they are ignored or told to stop imagining things. Often, children - even gifted children - are written off as intellectually weak or clumsy by well-meaning teachers and education authorities because they do not have the expertise to tell the difference.
Ignoring these conditions does not make them go away. They just become more problematic for the child, who gets increasingly discouraged and frustrated. The children's self-image can suffer serious damage and their potential can be squandered.
We have formulated this question and the written declaration to emphasise the enormity of the problem for children with a specific difficulty, for their family and for the community, and to ask the Commission, Parliament and Council to take these children seriously in research programmes, initiatives, guidelines and strategies.
We need to learn more about these 'dys' conditions, how to identify them as early as possible, how to intervene effectively. We also need to learn why a child's developing brain is affected in these ways and how to prevent these 'dys'abilities where that is possible. We also need to ensure that no-one is considered less important or less valuable because of these conditions.
I would suggest to the Commissioner that many adults also struggle with these specific learning or coordination difficulties but have no name for their condition or real knowledge of it. Many have come up with elaborate compensatory techniques to get by. I collected signatures this summer for a citizens' petition supporting persons with disabilities and was amazed at how many adults struggle to even write their names.
People suffer in silence with their gifts and talents hidden even from themselves by these hidden disabilities. What is the price society pays? People quitting education and working below their ability because of a problem in one area of learning. An educational psychologist told me that the tragedy of these children is that many of them would have done very well at university, where they could have worked to their strengths, but failed to get the opportunity as they cannot get through secondary school because the more general nature of the curriculum means that their particular difficulty becomes an insurmountable obstacle to the standard assessment system.
I know one young man who has a specific learning difficulty. He failed primary and secondary school and had to leave the school system without a certificate but, on the basis of an aptitude test and the recommendation of teachers, he did get into a small college. Two years later he has proved to be exceptionally gifted in the study of philosophy and has become a popular student leader.
Our education system in Europe tends to be competitive and rigid. The authorities seem to think this is creating a class of educated, skilled citizens, but this inflexibility - a one-size-fits-all approach - is destroying the potential of countless young people. This is not good enough and creates social exclusion which can lead many children to become disillusioned and even, in some cases, angry adults. In Ireland, 76% of the prisoners in Mountjoy Prison have a history of school failure and what are probably undiagnosed learning difficulties.
To ignore these children and adults is clearly discrimination. I am very proud of this Parliament in the support it has shown for the written declaration, but have one word of caution. The UN Declaration on the Rights of the Child states that every child is entitled to primary education, but special-needs children are only entitled to the help they need according to resources. Before we ratify this Convention and introduce it into our strategies, we must examine it very closely. Otherwise we will bring this fault into our own policies.
Member of the Commission. - Madam President, I thank all those present, especially Ms Záborská and the co-authors of the question, because I think it is very important, not only as a question, as a topic for our discussions, but also in terms of action in favour of those who need more specific assistance or treatment or conditions for their life in society, for education, training and so on.
I especially underline what was said at the beginning: that we want to be the voice of those with these difficulties, and I think this is a very strong moral and political commitment.
The Commission is aware of the negative social and health consequences that these problems might have on affected individuals or families raising children affected by 'dys'-related problems.
We agree that measures should be taken to improve the everyday life of children and their access to education, information and culture. Of course, the main responsibility for dealing with people with 'dys' problems falls on Member States, but the Commission, as well as European institutions, can support the action of Member States.
For example, our Disability Action Plan 2003-2010 promotes access to support and care services for people with disabilities and their families. The Commission promotes a level of service which strikes an appropriate balance between security, freedom of choice and independence of life.
The Commission Work Plans for 2005, 2006 and 2007 in the field of public health included specific reference to the need for further information and definition of indicators relating to attention-deficit hyperactivity disorders, cognitive retardation and disruption of motor, perceptual, language and socio-emotional functions.
Several calls for proposals have been published to support research on 'dys'-related problems. However, the Commission has so far failed to receive any proposal in these areas.
The Community programme PROGRESS provides support to a number of large European networks, including the European Disability Forum, as you know. We support the European Agency for Development in Special Needs Education. The agency provides policymakers and professionals with relevant information on special needs education and facilitates the exchange of good practices.
Special education needs are also one of the general priorities of the Lifelong Learning Programme and, as such, they must be considered a priority for all its actions because it is a general priority.
The Lifelong Learning Programme has a clear aim to integrate people with a range of special needs. Concretely, this is done through funding cooperation projects to exchange, develop and improve practice in general, including on the design of pedagogical structures in ordinary and specialist education and by offering increased grants to disabled participants to fund any necessary extra support arrangements.
Furthermore, several research projects have been supported by the Commission, including the Neurodys project mentioned in the Oral Question. The Commission also promotes access to information and communication technology (ICT) and new technology in general for people suffering from 'dys'-related problems.
The ICT part of the sixth Framework Research Programme co-financed projects on e-accessible and assistive solutions. I just want to mention two projects in this regard: the AGENT-DYSL project, which focused on developing the next generation of assistive reading systems and, secondly, the EU's 'For All' project, which aimed to develop technologies to make education accessible to everyone, including people with dyslexia. The seventh Framework Research Programme will continue to support 'dys'-related projects or research, including as part of the health priority and as part of the e-accessibility priority.
We recognise the importance of collecting relevant statistics. This was one of the very strong issues here. Although the Commission does not currently collect statistics on specific 'dys'-related problems, Eurostat provides EU-wide statistics on disability and social integration.
Following a special disability-oriented labour force survey in 2002, Eurostat is currently in the process of developing an EU-wide survey model. The survey is part of the European Health Survey System and focuses on disabilities and on various aspects of social integration of people about 18 years old.
We recognise difficulties encountered by people or families caring for people with disabilities, including with those with 'dys' problems. Following up on our commitment in the Roadmap for Gender Equality, in 2005 and 2006 we launched a consultation with social partners on reconciliation policies. The consultation covered a broad range of issues, including maternity leave, parental leave, paternity leave, adoption leave and a new type of leave to care for dependent family members.
Having finished the second phase of consultation in June 2007, the Commission is currently engaged in an impact assessment process. Depending on the outcome, the new proposals might be brought forward, possibly to 2008.
The Commission constantly monitors the transposition of EU anti-discrimination legislation at national level. Directive 2000/78/EC, which prohibits discrimination in the field of employment and occupation, covers all citizens, including those suffering from 'dys'-related problems. However, the Commission believes that legislation should offer protection, not only to employees suffering from a disability but also to employees who care for a disabled dependent.
In this regard, we follow with great interest the Coleman case currently pending before the European Court of Justice.
Finally, I really want to say that this is primarily about real knowledge and awareness, and your contribution now is very helpful. It is a pity that it is so late, just before midnight. But, after raising proper awareness, I think we could focus more on implementation and concrete actions in favour of those in real need.
on behalf of the PPE-DE Group. - (EL) Madam President, Commissioner, thank you for staying so late and for your very thorough treatment of the issue.
I see two other Commissioners in your seat, including the Commissioner responsible for the health sector. He is responsible for taking action to have behavioural and learning difficulties recognised as health problems rather than disabilities. He also directs research into early diagnosis and ensures that medical methods for treatment and therapy become specific proposals in research programmes. This in turn promotes your own education sector by giving special training to staff and parents, and special equipment to schools. It also promotes new technologies so as to adopt accompanying and assistance measures for pupils with special educational needs.
The possibility of education leads to training and professional reintegration. I also see in your seat the third Commissioner, responsible for employment. He ought to take an interest in the measures for access to professional life, social rights and options for social integration. This is to prevent social exclusion of individuals who are differently able, who have a special characteristic without being disabled.
You have used the word 'disability' many times and have expounded to us all the disability programmes. Here, however, it is a question of other dyspraxia problems. We can tackle these without the need for a host of new initiatives; we need no more than a little expense and funding, but mainly just care, organisation and the mustering of best practices already at the disposal of the Member States in a fairly broad sphere.
Legal recognition is a fundamental precondition and allows for access to health and schools as well as to social provision. The use of technical means and financial aid for parents combine to prevent discrimination against families as well: they suffer from the time when they start to deal with a diagnosis of a dyspraxia problem until its cure.
I hope that our question will give the Commission the opportunity to take action.
on behalf of the PSE Group. - (FR) Madam President, Commissioner, ladies and gentlemen, it is pleasing to see the subject of 'dys'-type disorders, so often ignored, now being raised in Parliament and the fact that this topic has generated a response from practically all the political groups that make up this House demonstrates that for us no citizen of Europe, whatever their problems, should be subjected to discrimination. Such is the case for 'dys' sufferers, for increasingly sophisticated studies have shown that while this type of disability is still very widespread it is still not being properly identified.
As the only French Member to speak this evening I can pride myself on the fact that France has been fairly active in its efforts to tackle 'dys' problems. Thanks to the initiative of parents' associations and professional groups, a national day, the first of its kind, is now to be held in Paris on 10 October and it is hoped that this will make the press more aware of the situation of the people, and especially children, who are affected by problems of this kind.
However, the purpose of my question this evening is not to celebrate the positive advances made in one country or another, since there is still a huge amount of work to be done, but collectively to discuss ways in which we might pool the best practices that have been developed at European level, insomuch as certain Member States do not even recognise the existence of this type of disorder. It appears to me that the call for a European multidisciplinary network to be set up for specific training and learning problems, which is part of the written declaration, goes some way in this direction. A judicious use of Community actions such as the Seventh Framework Programme would also be beneficial.
In this respect, the initiative that you mentioned, Commissioner, namely the NeuroDys project, which is aimed at highlighting the cognitive, cerebral and genetic origins of dyslexia, and which brings together 15 scientific research groups from nine Member States - and in passing I would like to point out, for this is important, that this body includes practically all the European languages - seems to set a good example because ultimately it appears to me that Europe should lead the world in understanding these conditions and in collecting the biological data that relate to them. However, it should also set an example in recognising the most effective forms of rehabilitation and therapy so that children can begin to hope again and face life with optimism.
Does the Commission have plans for other programmes of this type in the future? Commissioner, you referred to a call for tenders that received no response. It is our intention that the awareness campaign now being waged by the various associations and by the Members who signed the written declaration should perhaps make up for this lack of information and motivation. We hope that your capacity for mobilising the European funding that is needed to fulfil these expectations will enable the relevant research to be carried out into other 'dys'-type disorders, such as dyspraxia and dysphasia.
on behalf of the UEN Group. - (PL) Madam President, it is quite alarming to learn that 10% of children suffer from dysfunctional disorders. That means that one child in every 10 either suffers from motor disorders, cannot express their thoughts or cannot do so clearly. What will the adult population be like in a few years' time? It will be composed of people who have difficulty undertaking the normal tasks involved in day-to-day living and cannot play a normal part in society. Can we contemplate treating them as invalids and creating a society of invalids? That would be unacceptable. If these conditions can be treated, we must do all we can to treat the children affected, instead of focusing on the prevention of discrimination and social exclusion, because one cannot exclude beings similar to oneself. I do not think it will come to that. I believe there are ways to manage the situation.
Finally, I should like to offer my sincere thanks to those who brought this matter to my attention and say that I stand shoulder to shoulder with them.
on behalf of the Verts/ALE Group. - (ES) Madam President, I wish to start by congratulating the staff and Members who took this initiative of a written declaration and an oral question, and also the Commission for its attendance at this time of night to discuss this issue which, regrettably, not only seems to be a secret issue, an issue for absolute discretion, but also an issue that is completely invisible in certain cases.
Therefore, despite this situation, the fact that we are discussing it today means that we wish to put an end to the invisibility, and so I have lent my support with full enthusiasm not only to the written declaration and the oral question, but to this debate.
I think by and large we all know people who have suffered, and are suffering, from these disorders, which are not illnesses. Therefore, from that point of view the perception we have in this context is that these are certainly not people who, we might say, require a special service from the point of view of health care for an illness. All they need is support, specific support, assistance and sensitivity, which must be forthcoming not only from institutions but also from families, teaching centres and especially from society in general.
In my view, the worst thing that can happen in these cases is for discrimination to arise from ignorance in the first instance, from the perception that these people cannot be people who lead absolutely normal lives, although they may need a certain amount of support, and especially from the absence of political willingness and economic resources to implement the necessary programmes to allow these people not just to have, I repeat, a normal lifestyle, but also to allow them as fully capable human beings to contribute their wisdom, their knowledge, their hopes and their dreams to a society that frequently marginalises them and discriminates against them, when they have done absolutely nothing to deserve this.
(PL) Madam President, I should like to congratulate those who have raised the matter of these specific disabling conditions. The 10% of children affected grow up to become the 10% of the population that has difficulty functioning in society. Their suffering is greater in adult life. Today, however, we are concerned with the fate of children detached from society for reasons that are not fully understood. As children develop, one difficulty generates another, and each complex leads to the next.
'Dys'-type disabilities should be recognised as specific conditions or impairments. The problems entailed should be explained first to the child itself, and then to those surrounding it, namely parents, friends and schoolmates. Such children require a special approach and a personalised style of teaching. The identification and correct definition of these conditions is particularly important when the opportunities for treating them are limited.
Member of the Commission. - (SK) Mr President, I would like to express my thanks for the many, very interesting speeches. I am not an expert on the matter but we need more expertise with regard to this topic.
I am also personally aware of this issue but a much more profound approach by the various institutions and policymakers is necessary to address it specifically. Many have been put forward here with regard to the fields of social policy, equal opportunities, non-discrimination, health, education, vocational training and others associated with this issue. The starting point is in fact the interest and desire to change the situation because ignorance breeds intolerance. That is true of every problem, including this one.
One of the tasks is clearly to align the views on this problem in the Member States and the EU, that is to say in the EU Member States, because no definition exists anywhere, although in some countries there are national days devoted to this issue. In my view, the definition the United Nations uses in the Disability Convention could provide inspiration for the Member States, but that is a matter for them.
I would like to reiterate what I said at the beginning. We have several major programmes that can help in vocational and information and communication terms to identify possible solutions. I am thinking of the education programme, the lifelong learning programme, the research programme and the public health programme.
Allow me personally and on behalf of my institution to thank the team of authors and also others seeking to ensure that people with 'dys'abilities are treated equally and that it is recognised that they are in fact frequently unrecognised and undervalued with regard to their talent, ability and potential. The Commission has been called upon to be more active on this issue and I would like to say that the Commission is active and willing, in collaboration with Parliament and the presidency, to be even more active than we may have been in the past.
Thank you very much, Commissioner, for that reassurance.
The debate is closed.
Written statements (Rule 142)
in writing. - (IT) I should like to thank the colleagues who prompted this important debate and the European Commission, in the person of Commissioner Figeľ, with whom I have cooperated on a few previous occasions, for being prepared to note the suggestions put forward by this House.
Even though the health sector is primarily a matter of national competence, I appreciate the efforts being made by the Commission to try and encourage the Member States to adopt strategies enabling people with disabilities to access care and, above all, to lead as normal a life as possible. The Disability Action Plan 2003-2010 and the PROGRESS programme already go in this direction. However, it is important to raise awareness among European citizens so as to promote the integration of these people, especially children, into society. Integration and awareness campaigns against 'dys'crimination in schools, workplaces, sport and everyday life are needed, as is access to the health service, in order that such dysfunctions - sometimes purely physical - do not compromise the personal and working lives of sufferers and their families.